Citation Nr: 0101857	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome with recurrent lateral patellar 
subluxation, right knee.

2.  Entitlement to a compensable rating for skin rash, 
diagnosed as tinea versicolor of the neck, chest and back.

3.  Entitlement to service connection for acquired 
psychiatric disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for loss of teeth 
numbers 1, 14, 16, 19, 31 and 32 due to dental trauma for 
purposes of entitlement to Class II(a) outpatient dental 
treatment by VA.

6.  Entitlement to outpatient dental treatment by VA, for 
teeth other than teeth numbers 1, 14, 16, 19, 31 and 32.

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in August 1995, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the VA Regional 
Office in Jackson, Mississippi.  Thereafter, the veteran's 
file was transferred to the VA Regional Office (RO) in 
Houston, Texas, and thereafter to the RO in Chicago, 
Illinois.


REMAND

Initially, the Board observes that, in an item of 
correspondence received at the Board in December 2000, the 
veteran (who is apparently now residing in Illinois) 
requested that he be afforded a personal hearing before a 
member of the Board at the VA Regional Office in Chicago, 
Illinois.  Further development to facilitate the scheduling 
of the same is, therefore, specified below.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should take appropriate action to 
arrange for the veteran to be afforded, 
at the earliest possible date, a personal 
hearing before a member of the Board at 
the VA Regional Office in Chicago, 
Illinois.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of any aspect of this appeal.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

